Citation Nr: 1241102	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran served on activity duty from May 1966 to August 1970.

This appeal comes to the Board of Veterans' Appeals from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's currently diagnosed hypertension either began during, or was otherwise caused by, his military service or a service connected disability. 


CONCLUSION OF LAW

Criteria for service connection for hypertension have not been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran is currently seeking service connection for hypertension, which he believes is secondary to his service connected diabetes mellitus, type II (DMII).  For VA purposes, "hypertension" means that the diastolic blood pressure is predominantly 90 mm, or greater and must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104 Diagnostic Code (DC) 7101.  

The Veteran is currently diagnosed with both hypertension and DMII.  However, a currently diagnosed disability alone is not sufficient grounds for service connection.  Rather, the hypertension must be caused by service, or caused or aggravated by a service-related disease or injury.  This connection can be established by either medical opinion of record or by credible evidence that establishes continuity of symptomatology.  

The Board will now turn to a discussion of the etiology of the Veteran's hypertension.

Service treatment records were reviewed, but fail to describe any complaints of, or treatment for, hypertension or elevated blood pressure while the Veteran was in service, although the Veteran did seek medical treatment on several occasions during service.  During the Veteran's separation physical in August 1970 his blood pressure reading was 122/76, the exact same reading as his enlistment physical in February 1966.  Both of these readings were below the threshold for hypertension for VA purposes.  As such, the evidence does not show that the Veteran developed hypertension during his four years in service.

Similarly, no evidence has been submitted to suggest that the Veteran's hypertension manifested to 10 percent within a year of separation.  38 U.S.C.A. §§ 1101(3), 1112(b); 38 C.F.R. §§ 3.307(a), 3.309(a).  The first record of the Veteran having been diagnosed with hypertension in the claims record is from 2008, more than thirty years after he separated from service.  Furthermore, nowhere in the record has the Veteran asserted that his hypertension began while in service, or became manifest within one year of separation there from.  As such, presumptive service connection is not available.  

The evidence does not show that the Veteran's hypertension is directly connected to his military service.  Neither service treatment records nor the Veteran's separation physical reflect elevated blood pressure during service.  There are no medical records establishing that hypertension developed within one year of separation from service.  In fact, there are no records or medical opinions reflecting the Veteran had high blood pressure until approximately thirty years after he separated from service.  As such, direct service connection is not warranted.

The Board recognizes that the Veteran served in Vietnam and he is presumed to have been exposed to herbicides 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, hypertension is not a disease that has been presumptively linked to herbicide exposure.  The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for certain conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  In July 2009, NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The attached notice specifically explains a determination made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  Notably, while ischemic heart disease was recently added to the list of diseases presumptively linked to herbicide exposure, hypertension was specifically excluded from the meaning of "ischemic heart disease" as it is not a disease of the heart.  VA Training Letter 10-04, Training Guide, p. 14.  Hence the herbicide presumption is not applicable for hypertension.

The Board now turns to the Veteran's assertion that his hypertension is secondary to his service connected DMII.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder. 38 C.F.R. § 3.310(a).  Secondary service connection may also be found in instances in which a service-connected disability aggravates a non-service related condition. When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran currently argues that his hypertension is a result of his service connected DMII.  

The earliest post-service treatment records associated with the claims file are from January 2000.  These records mention both the Veteran's hypertension and his diabetes diagnosis, and therefore provide no guidance as to which condition developed first.  Additionally, a thorough review of the medical records available makes no mention of which condition developed earlier.  As such, the Board is not able to determine whether the Veteran's hypertension developed before, or after, his service connected DMII.  The Board will therefore turn to the opinions of medical professionals as to the etiology of the Veteran's hypertension.

Three medical opinions in the record directly address the etiology of the Veteran's hypertension.  First, in July 2008 a VA examiner opined that it was less likely than not that the Veteran's hypertension is secondary to diabetes.  The examiner explained he reached this conclusion because the Veteran had not shown signs of diabetic nephropathy.  The examiner's review of the claims file is accurate; there is no mention of nephropathy in any of the medical records associated with the claims file.  Therefore the examiner's medical opinion is based on a full and accurate review of the claims file and provides a rationale for his conclusion.  The Board finds this opinion is entitled to great probative weight.     

The second medical opinion is from the Veteran's physician who opined in May 2009 that the Veteran's hypertension is "as likely as not or more likely" secondary to his DMII.  This physician did not provide any rationale for his opinion, nor did he indicate as to whether he was familiar with the Veteran's medical history, limiting the value of the opinion because the doctor does not give a reason. 

Finally, the Veteran was provided a VA examination in December 2011.  This examiner checked 'no' to the box indicating that the Veteran did not have hypertension due to diabetes.  The examiner indicated that he reviewed the Veteran's claims file before making his determination, but the examiner also failed to provide any rationale as to why he reached his medical conclusion that the Veteran's hypertension is not secondary to his DMII, limiting the value of this opinion. 

All three of the medical opinions in the record were provided by licensed health care professionals and are therefore competent opinions.  See YT v. Brown, 9 Vet. App. 195, 201 (1996).  Consequently, the Board must decide which of these medical opinions it finds most persuasive.  While the Board may not ignore a medical opinion, it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases; rather, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it supplies an adequate statement of its reasons or bases, it may assign greater probative weight to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Court has held that a medical opinion must support its conclusion with an analysis and reasoned medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As discussed above, two of the medical opinions contained within the record failed to provide any rationale behind their opinion.  The May 2009 opinion merely opined the Veteran's hypertension was likely related to his DMII while the December 2011 merely indicated the Veteran did not have hypertension related to his DMII.  Since neither of these opinions provided any rationale for their conclusion, they are both afforded less probative weight.  Only the July 2008 medical opinion provided any reasoning.  In this opinion, the examiner opined that the Veteran's hypertension is not likely caused by his DMII since there is no presence of nephropathy.  This opinion provided a medical rationale for the conclusion.  Furthermore this opinion was based on an accurate review of the medical record; the Board finds there is no mention of the presence of nephropathy in the Veteran's medical history either before or after the opinion was given.  As the July 2008 opinion is the only medical assessment to provide a rationale the Board finds this opinion most persuasive.

The Board has thoroughly reviewed and pondered the evidence of the record, but for the following reasons, it is simply not persuaded that it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is connected to his military service.  The Board notes that the Veteran's service treatment records are negative for any indication of hypertension.  Moreover, the Veteran himself has not alleged that his hypertension began during and has continued since his time in military service.  As such, direct service connection of the Veteran's hypertension has not been established.

The Veteran instead asserts that his hypertension is secondary to his service connected DMII.  While the Veteran is competent to report his symptoms, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the nexus between the Veteran's serviced connected DMII and his diagnosed hypertension must be established by a medical professional.  As discussed above, the Board concludes that the July 2008 opinion is the most probative evidence as it provides a medical rationale for its conclusion, and is therefore afforded the most weight.  This opinion stated that it is less likely than not that the Veteran's hypertension is secondary to his service connected DMII.  As such, the weight of the evidence is against a finding that the Veteran's hypertension is connected to his military service on either a direct or secondary theory.  Therefore, the Veteran's claim for service connection for hypertension is denied.


Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


